DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-6, 10-16, 24 in the reply filed on 09/13/2021 is acknowledged.  
The traversal is on the ground(s) that claim 17 now depends on 1 and thus is further narrowing 1.  This is not found persuasive because the disclosure does not provide for such an embodiment. There is no disclosure in the instant case or the parent applications of the absorbent and non-absorbent layer formed as a laminate sheet. The only disclosure of the laminate sheet is found in para 0019-0020 of application 15449771 which does not recite the sheet being formed with the two layers. Furthermore this does not make sense in light of claim 20. As such the embodiments or inventions are not deemed as usable together and the claims remain withdrawn as pertaining to another invention. Furthermore there appears to be no disclosure of a film as per claim 18, the thickness as per 22, etc. The claims themselves appear they would be new matter if examined.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 24 objected to because of the following informalities:  
Claim 24 recites, “wherein the non-absorbent layer faces up” and should say –wherein the non-absorbent layer is configured to face up--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites, “wherein the mark is invisible under ambient light”. The specification does not disclose a mark invisible under ambient light, the specification as originally filed merely notes the marks maybe visible or invisible (para 0016).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12-15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “wherein the sensor is a light sensor”. It is unclear as to whether the sensor is required by the claims as claim 1 only requires a roll of pads. The sensor is not positively recited in claim 1. The same rejection for claim 16.
Claims 12-15 recite functional limitations of a sensor in a pet waste machine. It is unclear as to whether the sensor is required by the claims as claim 1 only requires a roll of pads. The sensor is not positively recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 10-15, 24 are rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Axelrod (US 2006/0225659).
For claim 1, Axelrod discloses a roll of pads (18) for use with a pet waste machine (abstract and figs.), comprising: 
an absorbent layer (52, fig. 8); 
a non-absorbent layer (54, fig. 8, para 0035); and 
a mark (62, 63) on a marked portion of the roll of pads (fig. 10-11, para 0039-0040) configured to be read by a sensor to track a position of the marked portion of the roll of pads along the pet waste machine (sensor 66, para 0039-0040, furthermore the marks can be read by sensors, it is noted that the sensor is not part of a roll of pads).
For claim 2, Axelrod discloses wherein the mark is disposed on a non- absorbent layer of the roll of pads (fig. 11, mark 63 on 18 which is on layer 54) wherein the non-absorbent layer faces down on the pet waste machine (the rolls can be inserted into a machine such that 63 is on the bottom, it is noted that the waste machine is not part of a roll of pads, either side of a roll of pads can be considered a bottom).
For claim 5, Axelrod further discloses wherein a plurality of marks are disposed at predetermined spaced intervals along a length of the roll of pads (see fig. 11, element 63 of Axelrod).
For claim 10, Axelrod further discloses wherein the roll of pads is configured to dispense into a removable waste cartridge disposed in the pet waste machine, wherein the waste cartridge comprises a take-up core, wherein the roll of pads is configured to attach to the take-up core prior to use (see figs of Axelrod, take up core 16).
For claim 11, Axelrod further discloses wherein the roll of pads is configured to dispense from a supply housing on a supply end of the pet waste machine and to be received by the waste cartridge on a take-up end of the pet waste machine (see figs of Axelrod, take up core 16, supply housing at 14).
For claim 12, Axelrod further discloses comprising a plurality of marks wherein the plurality of marks are readable along longitudinal edges by the sensor (63 readable by 66 of Axelrod, can be read along an edge).
For claim 13, Axelrod further discloses wherein the mark is configured to be read by the sensor to determine how much of the roll of pads to advance (para 0039-0040 of Axelrod, a sensor can be used on the marks to determine how much of the rolls has advanced, again it is noted that neither the sensor nor the waste machine is part of a roll of pads).
For claim 14, Axelrod further discloses wherein the mark is configured to be read by the sensor to determine that the an amount of the roll of pads left in the supply housing of the pet waste machine (para 0039-0040 of Axelrod, a sensor can be used on the marks to determine how much is left in the supply housing, again it is noted that neither the sensor nor the waste machine is part of a roll of pads).
For claim 15, Axelrod further discloses wherein the mark is configured to be read by the sensor to determine whether the roll of pads is tracking correctly through the pet waste machine (para 0039-0040 of Axelrod, a sensor can be used on the marks to determine if the pad is tracking correctly, again it is noted that neither the sensor nor the waste machine is part of a roll of pads).
For claim 24, Axelrod further teaches wherein the non-absorbent layer faces up on the pet waste machine (54, see fig. 5)

Claim(s) 1, 2, 4, 5, 10-16, 24 are rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Nottingham (US 8316801).
For claim 1, Nottingham discloses a roll of pads (80A) for use with a pet waste machine (abstract and figs.), comprising: 
an absorbent layer (70a, Col. 6, lines 49-60); 
a non-absorbent layer (75a, Col. 6, lines 49-60); and 
a mark (orifices as per col. 6, lines 35-40) on a marked portion of the roll of pads (fig. 7) configured to be read by a sensor to track a position of the marked portion of the roll of pads along the pet waste machine (the marks can be read by a sensor, nothing inhibits a sensor from reading the marks on the roll).
For claim 2, Nottingham discloses wherein the mark is disposed on a non- absorbent layer of the roll of pads (the mark is a hole so it is on the nonabsorbent side as well) wherein the non-absorbent layer faces down on the pet waste machine (the non absorbent side will face down in the machine of fig. 5).
For claim 4, Nottingham discloses wherein the sensor is a light sensor (65a, Col. 5, line 43).
For claim 5, Nottingham further discloses wherein a plurality of marks are disposed at predetermined spaced intervals along a length of the roll of pads (fig. 7).
For claim 6, Nottingham further discloses a plurality of marks wherein at least one of the marks is a hole or a notch on the roll of pads (orifices as per fig. 7).
For claim 10, Nottingham further discloses wherein the roll of pads is configured to dispense into a removable waste cartridge disposed in the pet waste machine, wherein the waste cartridge comprises a take-up core, wherein the roll of pads is configured to attach to the take-up core prior to use (the roll of Nottingham can be attached to such a machine, as pictured in fig. 9 of Nottingham for instance).
For claim 11, Nottingham further discloses wherein the roll of pads is configured to dispense from a supply housing on a supply end of the pet waste machine and to be received by the waste cartridge on a take-up end of the pet waste machine (the roll of Nottingham can be attached to such a machine, as pictured in fig. 9 of Nottingham for instance).
For claim 12, Nottingham further discloses comprising a plurality of marks wherein the plurality of marks are readable along longitudinal edges by the sensor (the marks of fig. 7 of Nottingham can be read in this manner, again it is noted that neither the sensor nor the waste machine is part of a roll of pads).
For claim 13, Nottingham further discloses wherein the mark is configured to be read by the sensor to determine how much of the roll of pads to advance (the marks of fig. 7 of Nottingham can be used by a sensor in this manner, again it is noted that neither the sensor nor the waste machine is part of a roll of pads).
For claim 14, Nottingham further discloses wherein the mark is configured to be read by the sensor to determine that the an amount of the roll of pads left in the supply housing of the pet waste machine (the marks of fig. 7 of Nottingham can be used by a sensor in this manner, again it is noted that neither the sensor nor the waste machine is part of a roll of pads).
For claim 15, Axelrod further discloses wherein the mark is configured to be read by the sensor to determine whether the roll of pads is tracking correctly through the pet waste machine (the marks of fig. 7 of Nottingham can be used by a sensor in this manner, again it is noted that neither the sensor nor the waste machine is part of a roll of pads).
For claim 16, Nottingham further discloses wherein the light sensor is an infrared sensor (65a, Col. 5, line 43).
For claim 24, Nottingham further discloses wherein the non-absorbent layer faces up on the pet waste machine (a user can insert the pad of Nottingham into the machine either way).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod or alternatively Nottingham.
For claim 3, Axelrod or alternatively Nottingham is silent about wherein the mark is invisible under ambient light.
It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute visible marks with invisible marks, in order to make the rolls look nicer, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Such a modification lacks any disclosed criticality.

Claims 4, 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod in view of Nottingham (US 8316801).
For claim 4 and 16, Axelrod further teaches wherein the sensor is a light sensor (it is noted that the sensor is not part of a roll of pads and the pads can be configured to be read by any sensor, such a roll of pads maybe used with a light sensor thus the claim is considered disclosed by Axelrod), wherein the light sensor is an infrared sensor ((it is noted that the sensor is not part of a roll of pads and the pads can be configured to be read by any sensor, such a roll of pads maybe used with a light sensor thus the claim is considered disclosed by Axelrod).
However, if not then Nottingham teaches a roll of pads (fig. 7) used with a pet waste machine (fig. 5) wherein the waste machine includes an infrared sensor (65a, Col. 5, line 43).
 It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the sensor of Axelrod with an infrared light sensor, as taught by Nottingham, in order to accurately read the marks, and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Such a modification lacks any disclosed criticality.
For claim 6, Axelrod is silent about a plurality of marks wherein at least one of the marks is a hole or a notch on the roll of pads.
Nottingham teaches a roll of pads (fig. 7) used with a pet waste machine (fig. 5) wherein at least one of the marks is a hole or notch in the roll of pads (fig. 7, Col. 6, lines 35-40).
It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the marks of Axelrod with the holes of Nottingham, in order to help advance the roll, and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Such a modification lacks any disclosed criticality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619